It appears that when the mortgage was paid and assigned by the mortgagee to Mr. Green, one of the mortgagors and the real mortgage debtor, whose duty it was to pay the mortgage, the effect was the payment and extinguishment of the mortgage, and that therefore the subsequent assignment of the mortgage by Green to his wife was ineffective. The fact that the mortgage was paid by Green with money derived from an insurance policy held by him and his wife by the entireties would not per se change the situation. The mortgage was assigned by the mortgagor to Green, and while it was alleged in the bill that Mr. and Mrs. Green had an understanding that it was to be assigned to her, the assignment as made has never been reformed, nor its legal effect changed.
BUFORD, J., concurs.